Case 1:17-cv-23941-DPG Document 166 Entered on FLSD Docket 06/26/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       Case No. 17-23941-CIV-GAYLES/OTAZO-REYES

  BRIDGEHEAD CONTAINER
  SERVICES LTD.,

         Plaintiff,

  v.

  ANGEL DONES, JR.,

        Defendant.
  _____________________________ /


                             REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon Plaintiff Bridgehead Container Services Ltd.’s

  (“Plaintiff”) Motion for Bill of Costs (“Motion for Costs”) [D.E. 151]. This matter was referred

  to the undersigned pursuant to 28 U.S.C. § 636 by the Honorable Darrin P. Gayles, United States

  District Judge [D.E. 165].      For the reasons stated below, the undersigned respectfully

  recommends that Plaintiff’s Motion for Costs be GRANTED IN PART.

                       PROCEDURAL AND FACTUAL BACKGROUND

         On October 27, 2017, Plaintiff brought this action for damages asserting claims for civil

  theft and conversion against Defendant Angel Dones, Jr. (“Defendant”). See Compl. [D.E. 1].

  On February 10, 2020, a jury trial commenced. See Minute Entry for Proceedings [D.E. 127].

  On February 13, 2020, the jury returned a verdict in favor of Plaintiff as to the conversion count.

  See Verdict Form [D.E. 133]. That same day, the Court entered judgment in favor of Plaintiff as

  to that count. See Final Judgment [D.E. 135]. On March 13, 2020, Plaintiff filed its Motion for

  Costs, pursuant to Rule 7(c) of the Local Rules of the United States District Court for the

  Southern District of Florida, Rule 54(d)(1) of the Federal Rules of Civil Procedure, and Title 28,
Case 1:17-cv-23941-DPG Document 166 Entered on FLSD Docket 06/26/2020 Page 2 of 9



  United States Code, Section 1920 (hereafter, “Section 1920”) [D.E. 151]. Defendant filed his

  Response to Plaintiff’s Motion for Costs (hereafter, “Response”) on March 27, 2020 [D.E. 164].

                                        APPLICABLE LAW

         Pursuant to Federal Rule of Civil Procedure 54(d) (hereafter, “Rule 54(d)”), “[u]nless a

  federal statute, these rules, or a court order provides otherwise, costs – other than attorney’s fees

  – should be allowed to the prevailing party.” See Fed. R. Civ. P. 54(d)(1); Buckhannon Bd. &

  Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 606 n.8 (2001),

  superseded by statute on other grounds, Open Government Act of 2007, Pub. L. No. 110-175,

  121 Stat. 2524 (“Courts generally, and this Court in particular . . . have a presumptive rule for

  costs which the Court in its discretion may vary.”). “Rule 54(d) creates a strong presumption in

  favor of awarding costs to the prevailing party.” Berube v. McCann Aerospace Machining

  Corp., 486 F. App’x 778, 780 (11th Cir. 2012). Section 1920 “enumerates expenses that a

  federal court may tax as a cost under the discretionary authority found in Rule 54(d).” Crawford

  Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441-42 (1987), superseded by statute on other

  grounds, Civil Rights Act of 1991, Pub. L. No. 102-166, 105 Stat. 1071. Pursuant to Section

  1920, a court may award the following as costs:

         (1) Fees of the clerk and marshal;
         (2) Fees for printed and electronically recorded transcripts necessarily obtained
             for use in the case;
         (3) Fees and disbursements for printing and witnesses;
         (4) Fees for exemplification and the costs of making copies of any materials
             where the copies are necessarily obtained for use in the case;
         (5) Docket fees under section 1923 of this title;
         (6) Compensation of court appointed experts, compensation of interpreters, and
             salaries, fees, expenses, and costs of special interpretation services under
             section 1828 of this title.

  28 U.S.C. § 1920. A court may not award costs in excess of those authorized by statute.

  Crawford Fitting, 482 U.S. at 445.

                                                    2
Case 1:17-cv-23941-DPG Document 166 Entered on FLSD Docket 06/26/2020 Page 3 of 9



                                               DISCUSSION

      I.       Entitlement to Costs

      As the prevailing party, Plaintiff is entitled to recover taxable costs, and Defendant has not

  objected to Plaintiff’s entitlement to costs.

      II.      Taxable Costs

            Plaintiff seeks to recover the following costs from Defendant:

                    Expenses and Costs                                     Amount ($)
                    Fees of the Clerk                                         400.00
                    Pro Hac Vice Admission (x4)                               300.00
                    Fees for service of summons and subpoenas 1             4,146.01
                    Fees for recorded transcripts                           2,683.70
                    Fees for witnesses                                        547.51
                    Compensation of interpreters                              675.00
                    TOTAL:                                                  8,752.22


  See Motion for Costs [D.E. 151].

            Defendant stipulates to payment of the following costs under Section 1920: $400.00 in

  fees of the clerk; $547.51 in fees for witnesses; 2 and $675.00 in compensation of interpreters.

  See Response [D.E. 164-1].

            Defendant objects in whole or in part to the following cost items: (1) Pro Hac Vice

  admission fees; (2) fees for service of summons and subpoenas in excess of the amount charged

  by the U.S. Marshall’s Office; (3) fee for service on Susan Krissel and Jorge Dones; (4)

  additional fees in connection with service; and (5) additional fees in connection with transcripts.

  See Response [D.E. 164 at 2].


  1
    Plaintiff actually seeks $4,124.01 for service fees but its invoices total $4,146.01. See Motion for Costs
  [D.E. 151-2]. The difference appears to be a calculation error on the part of Plaintiff; therefore, the
  undersigned applies the correct amount.
  2
    Defendant’s Stipulated Fees for Witnesses omits the $50 witness fee for Ana Montenegro without
  explanation. See Response [D.E. 164-1 at 21-22]. The undersigned deems this to be a calculation error
  and applies the correct amount.
                                                       3
Case 1:17-cv-23941-DPG Document 166 Entered on FLSD Docket 06/26/2020 Page 4 of 9



      (1) Pro Hac Vice admission fees

            Defendant argues that Plaintiff is not entitled to Pro Hac Vice admission fees because

  these costs are an expense of counsel, not the client. Id. at 3-4. Pro Hac Vice admission fees are

  not recoverable under Section 1920 as “Fees of the clerk.” See Eagle Ins. Co. v. Johnson, 982 F.

  Supp. 1456, 1459–60 (M.D. Ala. 1997), aff'd sub nom. Eagle Ins. v. Johnson, 162 F.3d 98 (11th

  Cir. 1998). Therefore, Plaintiff is not entitled to recover Pro Hac Vice admission fees in the

  amount of $300.

      (2) Fees for service of summons and subpoenas

            Defendant objects to Plaintiff’s private process server expenses in excess of the rate

  charged by the United States Marshals Service. Response [D.E. 164 at 5]. Private process server

  fees may be taxed pursuant to Section 1920. U.S. E.E.O.C. v. W & O, Inc., 213 F.3d 600, 624

  (11th Cir. 2000). However, such costs are normally limited to $65.00, the standard hourly rate

  that the U.S. Marshals Service charges for serving a document. Emery v. Allied Pilots Ass'n,

  No. 14-80518-CV, 2017 WL 5175617, at *3 (S.D. Fla. May 18, 2017), report and

  recommendation adopted, No. 14-80518-CIV, 2017 WL 5188351 (S.D. Fla. June 6, 2017). 3

  Therefore, Plaintiff may only recover service fees at the rate of $65 per summons or subpoena

  served.

            Defendant also objects to the fee for service of a subpoena on Susan Krissel (“Ms.

  Krissel”), who was not identified as a witness, nor called to testify at trial. See Response [D.E.

  164 at 5]. Plaintiff has not shown that Ms. Krissel’s testimony was reasonably necessary for

  trial; therefore, costs for service of a subpoena on her are not recoverable. See George v. GTE



  3
    Defendant stipulates to $55.00 per process service as the amount established by regulation under 28
  C.F.R. § 0.114. See Response [D.E. 164-1 at 2-23]. However, the current amount for U.S. Marshal
  service is $65.00. See 28 C.F.R. § 0.114.

                                                   4
Case 1:17-cv-23941-DPG Document 166 Entered on FLSD Docket 06/26/2020 Page 5 of 9



  Directories Corp., 114 F. Supp. 2d 1281 (M.D. Fla. 2000) (certain service fees not allowed where

  the appearances of those individuals were not reasonably necessary to the trial).

          Defendant also objects to the fee for service of a subpoena on Jorge Dones in Fort

  Lauderdale, Florida, a place where he neither works nor resides. See Response [D.E. 164 at 5].

  Plaintiff attempted service on Jorge Dones at four different addresses on March 13, 2018,

  including the Fort Lauderdale address. See Motion for Costs [D.E. 151-2 at 7]. Costs incurred in

  attempting to serve the same individual at different addresses are not recoverable. Nelson v. N.

  Broward Med. Ctr., No. 12-61867-CIV, 2014 WL 2195157, at *3 (S.D. Fla. May 27, 2014)

  (citing Tampa Bay Water v. HDR Eng'g, Inc., 2012 WL 5387830, at *18 (M.D.Fla. Nov.2,

  2012)). Therefore, Plaintiff may only recover the costs for service of one subpoena on this

  witness. 4

          Defendant also objects to additional service of process charges such as “Super Rush,”

  “Priority Rush Fee,” “Check Charge,” and “Fee Advancement.” Response [D.E. 164 at 5].

  These additional charges are not taxable under Section 1920. See Dewitt v. Daley, No. 05-

  61418-CIV, at *7 (S.D. Fla. Nov. 29, 2007), report and recommendation adopted, 2007 WL

  9698332 (S.D. Fla. Dec. 17, 2007); James v. Wash Depot Holdings, Inc., 242 F.R.D. 645, 650

  (S.D. Fla. 2007).

          Based on the foregoing, the fees for service of summons and subpoenas is reduced to

  $1,316.01, as follows:

       Fees for service of summons and subpoena                 Requested               Allowed
       Angel Dones Jr. + attempted service + rush                 460.00                   65.00
       fee, 10/31/2017
       Maria H. Dones, 3/13/2018                                    205.00                  65.00
       Richard Krissel, 3/13/2018                                   205.00                  65.00


  4
   Defendant stipulates to additional service of process fees on different dates for Jorge Dones, Ana
  Montenegro, and Richard Krissel. See Response [D.E. 164-1 at 5-13].
                                                      5
Case 1:17-cv-23941-DPG Document 166 Entered on FLSD Docket 06/26/2020 Page 6 of 9



         Susan Krissel, 3/13/2018                              102.50                 0.00
         East Atlantic Sales, Inc. c/o Irene Dones +           410.00                65.00
         attempted service, 3/13/2018
         Angel J. Dones, 3/13/2018                             105.00                65.00
         Jorge Dones, attempted service x4,                    715.00                65.00
         3/13/2018
         Richard Krissel, 4/16/2018                            205.00                65.00
         Ana Montenegro, 7/23/2018                             205.00                65.00
         Ana Montenegro, 7/20/2018                             205.00                65.00
         Ana Montenegro + rush fee + check charge,             142.00                65.00
         1/27/2020
         Jorge Dones + fee advancement, 10/16/2018             210.00                65.00
         Natalie Dones + fee advancement,                      210.00                65.00
         10/16/ 2018
         Jorge Dones, 7/5/2019                                 205.00                65.00
         Eric Olesky + attempted service + check fee,          149.50                65.00
         1/15/2020
         Jorge Dones + check fee, 1/27/2020                    71.00                 65.00
         FedEx Shipping Invoices 5                            341.01               341.01
         TOTAL Fees for service of summons and            Requested           Allowed Total:
         subpoena:                                      Total: $4,146.01         $1,316.01


        (3) Fees for recorded transcripts

           Expenses related to “printed or electronically recorded transcripts necessarily obtained

  for use in the case” are compensable. 28 U.S.C. § 1920(2). “Hearing transcript costs are taxable

  when reasonably obtained in preparation for additional argument and/or motion practice.” Five

  for Entm’t, S.A. v. Ayala Rodriguez, No. 11-24142-CV, 2017 WL 511085, at *12 (S.D. Fla. Feb.

  2, 2017). “[W]hether the costs for a deposition are taxable depends on the factual question of

  whether the deposition was wholly or partially necessarily obtained for use in the case.” W & O,

  Inc., 213 F.3d at 621. The burden lies with the non-prevailing party to show that the depositions

  were “not related to an issue which was present in the case at the time the deposition was taken.”

  Id.

  5
   Defendant stipulates to payment for all of Plaintiff’s FedEx invoice but omits a $40.63 charge for
  delivery to Ana Montenegro without explanation. See Response [D.E. 164-1 at 14-15]. The undersigned
  deems this to be a calculation error and applies the correct amount.
                                                  6
Case 1:17-cv-23941-DPG Document 166 Entered on FLSD Docket 06/26/2020 Page 7 of 9



         Additional fees that are necessary to the taking of the deposition are taxable, such are

  interpreter fees and court reporter attendance fees; however, fees incurred merely for the

  convenience of counsel are not. See Martinez-Pinillos, 2010 WL *7; see Joseph v. Nichell’s

  Caribbean Cuisine, Inc., 950 F. Supp. 2d 1254, 1258-59 (S.D. Fla. 2013). “Shipping and

  handling costs derived from the stenographer are not taxable.” Castillo v. Teledyne Cont’l

  Motors. Inc., No. 08-21850-CV, 2011 WL 1343051, at *2 (S.D. Fla. Mar. 16, 2011) report and

  recommendation adopted, 2011 WL 1337232 (S.D. Fla. Apr. 7, 2011).

         Plaintiff requests $2,683.70 in fees for recorded transcripts; and provides supporting

  invoices that are specific to each witness and list separately additional service fees, such as

  expedited fee, exhibit management, and delivery and handling. See Motion for Costs [D.E. 151-

  3 at 3-4]. Defendant objects to some of the additional transcript service costs such as litigation

  package, exhibit management, and delivery and handling. 6 As noted above, the objected to

  additional transcript costs are not recoverable.

         Taking the foregoing guidance into account, along with Defendant’s stipulations, the

  amount recoverable for fees for recorded transcripts is reduced to $1,966.75, as follows:

       Fees for Recorded Transcripts                         Requested              Allowed
       Angel Dones Jr., 6/14/2018
       Transcript                                                232.50               232.50
       Exhibits                                                    9.10                 9.10
       Litigation Package                                         46.00                 0.00
       Jorge Dones, 6/14/2018
       Transcript                                                288.75               288.75
       Attendance fee                                            110.00               110.00
       Exhibits                                                    7.15                 7.15
       Litigation Package                                         46.00                 0.00
       Electronic Delivery                                        28.00                 0.00




  6
   Defendant has stipulated to the exhibit management fees for Angel Dones, Jr. and Jorge Dones. See
  Response [D.E. 164-1 at 17].
                                                     7
Case 1:17-cv-23941-DPG Document 166 Entered on FLSD Docket 06/26/2020 Page 8 of 9



       Ivan Krissel, 5/24/2018
       Transcript Services                                      293.50             293.50
       Exhibit Management                                        19.50               0.00
       Delivery and Handling                                     35.00               0.00
       Eastern Atlantic Corporate
       Representative, 8/14/2018
       Transcript Services                                      169.75             169.75
       Expedited Fee                                             64.35               0.00
       Exhibit Management                                         7.60               0.00
       Ana Montenegro, 8/14/2018
       Transcript Services                                      458.50             458.50
       Expedited Fee                                            214.50               0.00
       Exhibit Management                                        81.10               0.00
       Angel Dones, Jr., 8/14/2018
       Transcript Services                                       323.50            323.50
       Expedited Fee                                             144.30               0.00
       Professional Attendance                                    74.00              74.00
       Exhibit Management                                          2.60               0.00
       Delivery and Handling                                      28.00               0.00
       TOTAL Fees for Recorded Transcripts:                  Requested        Allowed Total:
                                                           Total: $2,683.70      $1,966.75


                                      RECOMMENDATION

         Based on the foregoing, the undersigned RESPECTFULLY RECOMMENDS that

  Plaintiff’s Motion for Costs be GRANTED IN PART and that Plaintiff be awarded the sum of

  $4,905.27 in costs, consisting of the following items:

                 Expenses and Costs                                   Amount ($)
                 Fees of the Clerk                                       400.00
                 Fees for service of summons and subpoena              1,316.01
                 Fees for recorded transcripts                         1,966.75
                 Fees for witnesses                                      547.51
                 Compensation of interpreters                            675.00
                 TOTAL:                                                $4,905.27


         Pursuant to Local Magistrate Judge Rule 4(b), the parties have fourteen days from the

  date of this Report and Recommendation to file written objections, if any, with the Honorable

  Darrin P. Gayles, United States District Judge. Failure to file timely objections may bar the


                                                  8
Case 1:17-cv-23941-DPG Document 166 Entered on FLSD Docket 06/26/2020 Page 9 of 9



  parties from attacking the factual findings contained herein on appeal. See Resolution Tr. Corp.

  v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993). Further, “failure to object in

  accordance with the provisions of [28 U.S.C.] § 636(b)(1) waives the right to challenge on

  appeal the district court’s order based on unobjected-to factual and legal conclusions.” See 11th

  Cir. R. 3-1 (I.O.P. - 3).

          RESPECTFULLY SUBMITTED in Chambers in Miami, Florida, on this 26th day of

  June, 2020.



                                                      ____________________________________
                                                      ALICIA M. OTAZO-REYES
                                                      UNITED STATES MAGISTRATE JUDGE


  cc:     United States District Judge Darrin P. Gayles
          Counsel of Record




                                                  9
